Citation Nr: 0814038	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-03 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1968 until 
September 1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Salt Lake 
City, Utah.  The Board notes that the veteran's claims folder 
was subsequently transferred to the Anchorage, Alaska RO.

FINDING OF FACT

Competent clinical evidence of record establishes that, 
throughout the rating period on appeal, the veteran's PTSD 
has been manifested by complaints of intrusive thoughts, 
depression, hypervigilance, anxiety, panic attacks not more 
than weekly, and sleep impairment, productive of no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.129, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, VCAA notice letters were issued in May 2002 and 
March 2006 to the appellant.  The veteran was informed of 
what evidence was necessary to establish entitlement to the 
benefit he claimed and advised him of his and VA's respective 
duties for obtaining evidence.  He was told what VA had done 
to help his claim and what he could do to assist.  In 
addition, he was asked to provide any evidence in his 
possession that pertained to his claim and informed that an 
effective date would be assigned in the event that he was 
awarded the benefit sought.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

As the requirements of Vazquez-Flores were not met in this 
case, there was VCAA notice error.  However, such notice 
error has not affected the essential fairness of the 
adjudication.  Here the veteran was not informed prior to 
adjudication of the Diagnostic Codes under which he was being 
evaluated or the specific test results needed for the veteran 
to qualify for a higher disability rating.  However, the 
record reflects that the veteran had actual notice of the 
evidence needed to meet the criteria for a higher rating.  
Specifically, in his August 2005 notice of disagreement, the 
veteran took issue with the perceived severity of his 
symptoms, as such related to the criteria for a higher 
rating.  Moreover, the statement of the case issued to the 
veteran set forth the relevant diagnostic code criteria.  
Accordingly, the Board concludes that the failure to provide 
VCAA compliant notice was harmless. The Board may proceed 
with consideration of the claim on the merits.  See Sanders, 
supra

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of all VCAA notice letters.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although some 
of the notice requirements were provided to the appellant 
after the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of VA and private post-service 
examinations.  The Board notes that, while the veteran 
asserts that there are outstanding VA records from 1972, 
these records are outside the rating period on appeal.  While 
medical history is for consideration in evaluating the 
current disability status, the record contains subsequently 
dated medical evidence for consideration.  Additionally, the 
veteran's statements in support of his appeal are affiliated 
with the claims folder and the veteran was afforded a VA 
examination.  The Board, after careful review of the 
veteran's statements, service records, and medical records, 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Legal Criteria and Analysis 

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabilities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, her present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

However, the Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. 
Court of Appeals for Veterans Claims, Nov. 19, 2007).

The Board notes that the veteran was originally granted 
service connection in March 1972 for anxiety neurosis under 
Diagnostic Code 9400.  He was assigned a noncompensable 
rating from September 3, 1971, and increased to a 100 percent 
rating from January 5, 1972.  A rating decision dated in 
April 1973 reduced the rating to 10 percent, effective from 
January 5, 1973.  Pursuant to a claim received on April 16, 
2002, the June 2003 rating decision continued the veteran's 
evaluation at 10 percent, while an August 2004 rating 
decision increased the veteran's rating to 30 percent, 
effective April 16, 2002, the date of receipt of claim.  
Additionally, the August 2004 rating decision changed the 
characterization of the veteran's disability from anxiety 
neurosis to post-traumatic stress disorder (PTSD) with 
anxiety neurosis, rated under Diagnostic Code 9411.  The 
veteran contends that the severity of his condition warrants 
a higher evaluation.  

At this time, the Board notes that the 10 percent disability 
evaluation assigned for the veteran's PTSD (previously 
characterized as anxiety neurosis), prior to April 16, 2002, 
is a protected rating as it has been in effect for more than 
20 years.  In this regard, any disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951(b) (2007).  

The veteran's disability is currently rated as 30 percent 
disabling under Diagnostic Code 9411, for PTSD.  Under this 
Code, an evaluation at 30 percent is warranted where the 
veteran suffers from occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  An evaluation at the next highest rating level, 50 
percent, is appropriate where the veteran suffers from 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

As the veteran's claim for an increased rating was received 
on April 16, 2002, the rating period for consideration on 
appeal is from April 16, 2001.  38 C.F.R. § 3.400 (2007).  
Consideration must be given to whether an increased rating is 
warranted at any time during the appeal period.  Hart v. 
Mansfield, No. 05-2424 (U.S. Court of Appeals for Veterans 
Claims, Nov. 19, 2007).

The veteran was afforded VA examinations in July 2004 and 
April 2006, and has also submitted both VA and private 
treatment records for the rating period on appeal.  The 
veteran presented at mental health at Fairbanks VA Community 
Based Outpatient Clinic (CBOC) in May 2002.  At that time, he 
was concerned that his previous substance abuse had impaired 
his cognitive ability such that he was no longer able to 
function adequately.  Upon observation, he was cooperative, 
well groomed, with a bright, appropriate, and stable affect.  
His speech was at normal rate and rhythm and his mood was 
euthymic.  Thought processes were goal directed, judgment was 
good, and insight was fair.  He denied any suicidal or 
homicidal ideations.  At the time, the psychiatrist's 
impression was that the veteran was suffering from poly-
substance dependence (in sustained remission), and an anxiety 
disorder, not otherwise specified.  

The veteran was reevaluated at this facility in December 
2003.  He reported intrusive thoughts of combat daily and 
increased sleep problems, including nightmares several times 
a year relating to combat.  The veteran described his general 
mood on most days as a "5 or 6," and stated he had more 
days with depression then not, although denied suicidal 
ideation.  He relayed difficulty in concentration and 
described feeling detached from most people except family and 
friends.  He reported being startled easily at sounds and a 
past history of angry outbursts and hypervigilance.  In 
addition, the veteran relayed that he had held roughly 60 
different jobs as a laborer in construction projects and, 
though offered promotions, has turned them down due to an 
'inferiority complex.'  He was concerned with finances, as he 
was getting order and soon will not be able to manage 
physical labor.  Upon observation, the veteran was found to 
be in the same cooperative and normal condition as previously 
observed.  The nurse practitioner diagnosed the veteran with 
PTSD, anxiety disorder (not otherwise specified), and 
polysubstance dependence in sustained remission.  The veteran 
was also assigned a GAF score of 62.  

At VA's request, the veteran was examined by a private 
psychiatrist, Dr. W.W. in March 2003.  He was found to be 
alert and openly cooperative, with excellent physical 
hygiene.  There were no psychomotor agitations or retardation 
and his thought processes were logical and coherent with good 
associations.  He was not hallucinating or delusional and his 
affect was appropriate without any subjective depression of 
mood, or suicidal or homicidal ideations.  The veteran was 
oriented to time, person, and place, with unimpaired simple 
integer arithmetic and short and long term memory.  Insight 
into his emotional needs and interpersonal relationships was 
fair to good with somewhat below average psychological 
sophistication but without major distortions, and judgment 
was adequate.  The veteran reported a history of mixed 
symptoms, including anxiety, depression, anger, confusion, 
and sleep disturbances, in the context of a combination of 
heavy substance abuse, a death in the family, and social 
rejection upon his return from Vietnam.  However, in recent 
history, he described occasional stimulation of those past 
symptoms with isolated events such as 9/11 and the Iraq War.  
The veteran also reported irrational free-floating anxiety in 
the context of stressors; for example, his symptoms were 
occasionally exacerbated in the face of sights and sounds 
associated with military life and combat.  In addition, the 
veteran had significant survivor guilt during and after his 
combat experiences, which significantly decreased over the 
years.  The veteran relayed that he was a private person but 
did not have a temper problem.  He functioned well socially 
and interpersonally and had a very active lifestyle.  The 
examiner noted that the veteran described numerous traumatic 
incidents and events which cumulatively equated to elements 
of PTSD, but that a diagnosis could not be supported as he 
lacked the full complex and especially the functional impact 
required to diagnose a mental disorder.  Alternatively, the 
psychiatrist diagnosed the veteran with generalized anxiety 
disorder (mild) and personality disorder (not otherwise 
specified), and assigned a GAF score of 78.  

The veteran was also provided with a VA examination in July 
2004.  The examiner noted that the veteran was very much as 
described in the March 2003 report by Dr. W.W., serious 
throughout the interview and admitting to mild, chronic 
depression.  The veteran reported having a dream several 
times a month in which he is in various combat operations and 
fire fights.  He had intrusive distressing memories once or 
twice a day, usually concerning a bad incident.  While he 
denied flashbacks, the veteran had trigger-points that will 
bring back memories and anxieties.  The veteran admitted 
trying for years not to think of Vietnam and the memories.  
In addition, he felt more distant and cut off from people as 
well as emotionally numb and detached.  The veteran reported 
hypervigilance and a mild startled reaction, but denied anger 
or irritability.  The staff psychiatrist diagnosed the 
veteran with PTSD and assigned a GAF of 62 in terms of active 
symptoms, and 50 in terms of life impact.  

Finally, the record contains a VA examination from April 
2006.  At the time, the veteran reported feeling anxious and 
depressed, with restless sleep, including nightmares of 
Vietnam once a month.  In addition, he experienced panic 
attacks, with tachycardia and chest pain, but without 
shortness of breath.  He found it difficult to learn new 
skills and reported feeling inadequate.  He had low self-
esteem and remorse about his past substance abuse.  He was 
active with his church and enjoyed fishing and gardening.  
Upon examination, the veteran was neatly groomed and dressed, 
with thoughtful and police behavior and normal, coherent, and 
articulate speech.  The veteran denied suicidal or homicidal 
ideations, psychotic symptoms, hallucinations, or delusions.  
He was alert and oriented, with good memory and fund of 
knowledge.  Judgment and insight were good.  The examiner 
diagnosed the veteran with dysthymia, PTSD, substance abuse 
in full sustained remission, and passive aggressive 
personality traits, with a GAF score of 78.  

Based on the foregoing, a rating in excess of 30 percent for 
the veteran's PTSD under Diagnostic Code 9411 is not 
warranted.  The record does not contain any evidence of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood.  
At each of the veteran's examinations, his orientation was 
within normal limits, with appropriate appearance, hygiene, 
behavior, mood, and affect.  Speech and communication were 
within normal limits, and no delusions or hallucination were 
observed.  In addition, the veteran's thought processes were 
appropriate and both his judgment and his memory were within 
normal limits.  Additionally, suicidal and/or homicidal 
ideations were absent.  The Board does note that the veteran 
has experienced depression and panic attacks, and has 
reported difficulty in maintaining relationships.  He is, 
however, married and resides with his wife.  Further, he 
engages in social activities relating to his Church, and 
continues fishing and hunting.  As has already been 
established, the veteran lacks the majority of symptoms 
considered in the higher rating criteria.  Thus, the Board 
finds that, on the whole, the veteran's symptoms more 
accurately reflect an evaluation of 30 percent.  

Additionally, the veteran was assigned Global Assessment of 
Functioning (GAF) scores of 78, 62, 78, and 62.  GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994)).  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 81 to 90 reflects absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). A GAF score of 
71 to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
46-47 (1994).

The veteran was characterized as mildly impaired with a GAF 
score of 62 by the December 2003 and June 2004 examiners, and 
as slightly impaired with a GAF score of 78 by March 2003 and 
April 2006 examiners The Board acknowledges that a GAF score 
is probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, 
the Board recognizes that the objective clinical findings are 
nevertheless more probative in making this important 
determination, as these findings more accurately portray the 
relevant symptoms of the veteran's PTSD.  See 38 C.F.R. 
§§ 4.2, 4.6.  There is no justification for increasing the 
rating for the veteran's PTSD on the basis of his GAF scores 
or objective clinical findings; they are commensurate with no 
more than his current rating.  

Therefore, the veteran's currently assigned 30 percent rating 
for his PTSD is appropriate and there is no basis for a 
higher evaluation.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt is given to the claimant.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  After careful consideration, the 
Board finds that the preponderance of the evidence in this 
case falls against the claim, making the benefit of the doubt 
rule inapplicable.  

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

A rating in excess of 30 percent for post-traumatic stress 
disorder is denied. 






____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


